  Case 1:21-cv-00279-CFC Document 6 Filed 04/09/21 Page 1 of 5 PageID #: 34




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

MELVYN KLEIN, Derivatively On              )
Behalf Of BLUEBIRD BIO, INC.,              )
                                           )
                     Plaintiff,            )
                                           )
             v.                            )     C.A. No. 21-279-CFC
                                           )
NICK LESCHLY, MARK VACHON,                 )
JOHN O. AGWUNOBI, WENDY L.                 )
DIXON, DANIEL S. LYNCH,                    )
WILLIAM R. SELLERS, AND CHIP               )
BAIRD,                                     )
                                           )
                     Defendants,           )
                                           )
             -and-                         )
                                           )
BLUEBIRD BIO, INC.,                        )
                                           )
                     Nominal Defendant.    )
                                           )

         STIPULATION AND [PROPOSED] ORDER TO GOVERN
          ACCEPTANCE OF SERVICE AND TRANSFER VENUE

      Plaintiff Melvyn Klein (“Plaintiff”) and Defendants Nick Leschly, Mark

Vachon, John O. Agwunobi, Wendy L. Dixon, Daniel S. Lynch, William R. Sellers,

and Chip Baird (collectively, the “ Individual Defendants”) and nominal defendant

bluebird bio, Inc. (“bluebird,” and together with Plaintiff and the Individual

Defendants, the “Parties”), by and through their undersigned counsel, hereby
  Case 1:21-cv-00279-CFC Document 6 Filed 04/09/21 Page 2 of 5 PageID #: 35




stipulate and agree as follows and jointly request that the Court enter the below Order

approving this Stipulation:

      WHEREAS, on February 24, 2021, Plaintiff filed the above-captioned

derivative action asserting a claim under Section 10(b) and 21D of the Securities

Exchange Act of 1934, and Rule 10b-5 promulgated thereunder, a claim of breach

of fiduciary duty, and a claim of corporate waste (the “Complaint,” D.I. 1);

      WHEREAS, the Parties have conferred and agree that this case should be

transferred to the United States District Court for the District of Massachusetts

pursuant to 28 U.S.C. § 1404(a) for at least the following reasons:

      1.     The Individual Defendants reside and/or work in Massachusetts, and

bluebird bio, Inc. is a Delaware corporation with its corporate headquarters in

Cambridge, Massachusetts. See Ahrens v. CTI BioPharma Corp., 2016 WL

2932170, at *4 (S.D.N.Y. May 19, 2016) (“While there is no per se rule requiring or

presumptively favoring the transfer of a securities-fraud action to the district where

the issuer is headquartered, such transfers to the issuer’s home district are routine as

a practical matter.”) (internal citations omitted);

      2.     The Parties agree that transferring this case to the United States District

Court for the District of Massachusetts is in the interest and the convenience of the

Parties and witnesses, likely most of whom are located in Massachusetts. See Blass

v. Capital Int'l Sec. Grp., 2001 WL 301137 (E.D.N.Y. Mar. 23, 2001)



                                           2
  Case 1:21-cv-00279-CFC Document 6 Filed 04/09/21 Page 3 of 5 PageID #: 36




(“Convenience of witnesses is usually the most important consideration in analyzing

a motion to transfer under § 1404(a).”); see also In re Global Cash AccessHoldings,

Inc. Sec. Litig., No. 08 Cv. 3516, 2008 WL 4344531, at *4 (S.D.N.Y. Sept. 18, 2008)

(“The [c]onvenience of both the party and non-party witnesses is probably the

single-most important factor in the analysis of whether transfer should be granted.”)

(internal citations omitted);

      3.     The above-captioned case is related to the securities class action

pending in the United States District Court for the District of Massachusetts,

captioned Leung v. bluebird bio, Inc., Case No. 1:21-cv-10335; and

      4.     The securities claims in the above-captioned action could have been

brought in the United States District Court for the District of Massachusetts under

28 U.S.C. § 1391(b)(1) because a substantial part of the events allegedly giving rise

to the claim occurred in the District of Massachusetts.

      NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and

respectfully requested, by the parties hereto, by and through their undersigned

counsel, subject to the approval of the Court, that:

      1.     The Undersigned attorneys for Defendants are authorized to and hereby

accept service of the Complaint on behalf of all Defendants;

      2.     Pursuant to 28 U.S.C. § 1404, the above-captioned matter shall be

transferred to the United States District Court for the District of Massachusetts; and



                                          3
  Case 1:21-cv-00279-CFC Document 6 Filed 04/09/21 Page 4 of 5 PageID #: 37




      3.    Upon the transfer of this action to the United States District Court for

the District of Massachusetts, the Parties shall confer and make a joint proposal to

the transferee Court regarding the regarding a schedule for the orderly progress of

these proceedings.



/s/ Ryan M. Ernst                         /s/ Nicole K. Pedi
Ryan M. Ernst (No. 4788)                  Rudolf Koch (# 4947)
BIELLI & KLAUDER, LLC                     Matthew D. Perri (#6066)
1204 N. King Street                       Nicole K. Pedi (#6236)
Wilmington, DE 19801                      RICHARDS LAYTON & FINGER, P.A.
Telephone: (302) 803-4600                 One Rodney Square
Facsimile: (302) 397-2557                 920 North King Street
Email: rernst@bk-legal.com                Wilmington, DE 19801
                                          (302) 651-7700
OF COUNSEL:                               koch@rlf.com
                                          perri@rlf.com
Thomas J. McKenna                         pedi@rlf.com
Gregory M. Egleston
GAINEY MCKENNA & EGLESTON                 OF COUNSEL:
501 Fifth Avenue, 19th Floor
New York, NY 10017                        Deborah S. Birnbach
Telephone: (212) 983-1300                 Jennifer B. Luz
Facsimile: (212) 983-0383                 GOODWIN PROCTER LLP
Email: tjmckenna@gme-law.com              100 Northern Avenue
Email: gegleston@gme-law.com              Boston, MA 02210
                                          617-570-1000
Attorneys for Plaintiff                   DBirnbach@goodwinlaw.com
                                          JLuz@goodwinlaw.com

                                          Attorneys for Defendants and Nominal
                                          Defendant
April 9, 2021




                                         4
Case 1:21-cv-00279-CFC Document 6 Filed 04/09/21 Page 5 of 5 PageID #: 38




   SO ORDERED this ______ day of __________________, 2021.




                                       United States District Judge




                                   5
